SUPPLEMENTAL NOTICE OF ALLOWANCE
The Notice of Allowance herein is supplemental to and supersedes the Notice of Allowance mailed 16 December 2020.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
	The Drawings filed 2 August 2017 and the Replacements filed 6 November 2017 and 11 February 2019 have been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed 16 February 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.  The documents have been reviewed and are not deemed relevant to patentability of the instant claims herein.

Specification
	The amendments to the instant Specification filed 11 February 2021 to correct minor typographical and punctuation errors and to correct equations and mathematical characters at pages 43-46, specifically, are accepted and entered herein.  
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-24 are allowed.  Specifically with respect to statutory subject matter, the instant claims have been amended to include that the pathway model database storing a plurality of probabilistic pathway models includes, “wherein at least one of the probabilistic pathway models is stored as a data structure of (a) nodes representing biological element and attributes and (b) edges representing interaction paths between the nodes of the biological elements associated with the interaction paths, with factor values stored with assignment to the edges”.  Applicant’s arguments with respect to the instant pathway models that are stored as a data structure and wherein machine learning is implemented to train factor values, are persuasive.  See, in particular, Applicant’s arguments at pages 7-10 of the response filed 24 November 2020.
With respect to the closest prior art, said art does not teach or fairly suggest the pathway model database as claimed herein wherein at least one of the probabilistic pathway models is stored as a data structure and wherein dynamic pathway maps are generated as instantly claimed.  See also the Office Action dated 2 September 2020 at page 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631